531 So.2d 406 (1988)
Terry E. BELL, Sr., and Phyllis Bell, Appellants,
v.
Sidney R. GEIST, Jr., As General Partner of National Factors, Ltd., and Sidney R. Geist, Jr., Individually, Appellees.
No. 88-689.
District Court of Appeal of Florida, Fifth District.
September 22, 1988.
Mikel W. Carpenter of Pugh & Carpenter, Orlando, for appellants.
T. Scott Frazier, Orlando, for appellees.

ON MOTION FOR REHEARING
DANIEL, Judge.
Terry E. Bell, Sr. and Phyllis Bell, defendants below, appealed a nonfinal order granting discovery incident to the issue of punitive damages. We dismissed the appeal without opinion upon motion of the appellees. The Bells moved for rehearing.
The motion to dismiss the appeal was granted because the notice of appeal was not timely. It also sought review of a nonfinal order not within the listing of nonfinal orders designated as reviewable by Florida Rule of Appellate Procedure 9.130. For the notice of appeal to have been considered as a petition for common law certiorari *407 it, too, must have been filed within thirty days of rendition of the order to be reviewed.[1] Fla.R. of App.P. 9.110(c).
A motion for rehearing[2] is authorized only as to a final order. When addressed to a nonfinal order, it does not delay rendition of that order. Wagner v. Bieley, Wagner & Associates, Inc., 263 So.2d 1 (Fla. 1972); Williams v. Department of Health & Rehabilitative Services, 468 So.2d 504 (Fla. 5th DCA 1985); Hofer v. DeRubio, 409 So.2d 527 (Fla. 5th DCA 1982). The notice of appeal was filed more than thirty days from rendition of the order sought to be reviewed requiring dismissal for lack of jurisdiction.
DENIED.
COBB and COWART, JJ., concur.
NOTES
[1]  We do not mean to imply the nonfinal order appealed from would have been reviewable by certiorari. See Martin-Johnson, Inc. v. Savage, 509 So.2d 1097 (Fla. 1987); Humana of Florida, Inc. v. Evans, 519 So.2d 1022 (Fla. 5th DCA 1988); Short v. Fleetwood Motor Homes of Pennsylvania, Inc., 511 So.2d 747 (Fla. 5th DCA 1987).
[2]  A motion for rehearing addressed to the adverse order granting discovery was filed by defendants below.